PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/336,973
Filing Date: 27 Mar 2019
Appellant(s): BERGSTRÃM et al.



__________________
Telefonaktiebolaget LM Ericsson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 07/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/182020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
	NEW GROUNDS OF REJECTION
NONE
 (2) Response to Argument
	Appellant argue (Remarks page 6) that (claims 1, 14, 28 and 35) Tang and Hwang whether considered individually or in combination fail to disclose or suggest: 
Claims 1 and 14: “determining at least a first timing adjustment parameter for time advance of an uplink transmission based on at least a first numerology parameter, the at least the first numerology parameter including subcarrier spacing; and adjusting the timing of the uplink transmission based on the first timing adjustment parameter.
	Claims 28 and 35: determining “at least a first timing adjustment parameter for time advance of an uplink transmission based on at least a first numerology parameter, the at least the first numerology parameter including subcarrier spacing, the fist timing adjustment parameter related to an amount of transmit timing adjustment to be applied by a wireless device for transmitting and uplink signal;”
	More specifically, Appellant argues (Remarks pages 8-9) that “the Office Action is interpreting the claimed “first transmission time parameter” to be Tang’s transmission unit that is a unit of a time domain scaled by numerology. However, such an overly broad interpretation of claimed “first transmission parameter is in conflict with Appellant’s Specification…” While Tang’s transmission time unit that a based on numerology cannot reasonably be interpreted as the claimed “first timing adjustment parameter” for timing advancing that is based a first numerology parameter and that is used to adjust the timing of the uplink transmission as such an interpretation is not consistent with Applicant Specification.”
	The argument is not persuasive because:
	i) Examiner first highlights for the record that Applicant employs broad language, which includes the use of words, and phrases which have broad meanings in the art. The Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. See MPEP 2111. In other words, the claims must be given their broadest reasonable interpretation consistent with the specification and the interpretation that those skilled in the art would reach. See in re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir 2000), In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999), and In re American Academy of Science Tech Center, 2004 WL 1067528 (Fed, Cir. May 13, 2004). The interpretation of the claims by their broadest reasonable interpretation reduced the possibility that, once the claims are issued, the claims are interpreted more broadly than justified. See In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). 
Also, limitations appearing in the specification but not recited in the claim are not read into the claim. See In re Ban Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993), Therefore, the failure to significantly narrow definition or scope of the claims and supply 
ii) One cannot show nonobviousness “by attacking references individually” where the rejections are based on the combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)). In this case, the Examiner relies on Tang to teach (Fig. 5) step 501: a fist device takes a basic transmission interval as a time domain unit and employs parameters in the at least one basic numerology to perform transmission of data with a second device. Step 502: the first terminal determines the time length of one sub-frame according to the length of and OFDM symbol in a basic numerology adopted for data transmission and thus determines the number of sub-frames included in the indicated basic transmission interval. Step 504: The first device appoint timing for uplink data scheduling, that is, the number of basic transmission intervals spaced between an uplink scheduling signaling and corresponding data transmission. Step 505: upon the reception of scheduling signaling of the first device, the second device delays for the time lengths of four sub-frames and takes two sub-frames as a time domain unit to preform transmission of uplink data. This clearly shows that the terminal/second device of Tang adjusts the timing of a scheduled uplink transmission. That is the second device delays for 4 TTIs to perform transmission of uplink data, such as ACK/NACK feedback. 
	Hwang teaches controlling timing for an uplink synchronous transmission according to a timing renewal value. The timing renewal value means that the timing is slow and that the subsequent timing should be advanced (column 4, lines 53-55). More specifically, a user equipment [UE] of Hwang receives time alignment bit information from a base station to align a 
	On pages 10-11, Appellant argues (page 10, first paragraph) that “Tang does not disclose “a first timing adjustment parameter”, and (third paragraph) “Tang merely describes performing an initial determination for how to transmit data or a pilot signal using time units derived from a numerology employed by the first device. However, Tang’s transmission time units that merely provide a unit of time scaled by numerology, by themselves, clearly do not define a quantity of timing advance where a timing of a scheduled transmission is adjusted (e.g., shifted early or later in time).”
Examiner respectfully disagrees with Applicant assertion. First, as stated above, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. Second, the rejection is based on combined teaching of Tang and Hwang. Tang discloses that upon the reception of scheduling signaling of the first device, the second device delays for the time lengths of four sub-frames and takes two sub-frames as a time domain unit to preform transmission of uplink data. This clearly shows that a timing of a scheduled transmission is adjusted.  Further, Hwang teaches controlling timing for an uplink synchronous transmission according to a timing renewal value. The timing renewal value means that the timing is slow and that the subsequent timing should be advanced.
On pages 11 (last paragraph) to page 13, applicant argues “Tang’s delay in the above example is merely a scheduled or mandated time gap between scheduling a transmission and the occurrence of the transmission that equates to receipt of and uplink grant by a wireless device where the uplink grant indicates to transmit at a predefined time in the future where there is a time gap between receiving the uplink grant and the scheduled transmission. In other words, Tang’s delay is predefined during scheduling such that Tang’s delay does not adjust an already scheduled uplink transmission, i.e., Tang does not perform timing advance nor can Tang’s delay be reasonably interpreted as a timing advance….Tang’s transmission time unit by itself, is just a scaling of the time domain based numerology such that it cannot reasonably be interpreted as indicated a quantity of timing adjustment.” Examiner respectfully disagree.
As stated above, one cannot show nonobviousness “by attacking references individually” where the rejections are based on the combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986) (citing In re Keller, 642 F.2d 413, 425 (CCPA 1981)). In this case, Tang discloses that upon the reception of scheduling signaling of the first device, the second device delays for the time lengths of four sub-frames and takes two sub-frames as a time domain unit to preform transmission of uplink data. This clearly shows that a timing of a scheduled transmission is adjusted.  Further, Hwang teaches controlling timing for an uplink synchronous transmission according to a timing renewal value. The timing renewal value means that the timing is slow and that the subsequent timing should be advanced.
On pages 13-15, Appellant argues that “Hwang does not cure the deficiencies of Tang….”  While Hwang’s TAB information and timing renewal value may be used to advance the timing transmission, Hwang’s TAB information and timing renewal value are not based on a first numerology parameter. Accordingly, the combination of Hwang and Tang still fails to teach a fist timing adjustment parameter….” Examiner respectfully disagree.
As stated above, the Examiner is required to interpret the claim limitations in terms of their broadest reasonable interpretations while determining patentability of the disclosed invention. In addition, the rejection is based on combined teaching of Tang and Hwang, and that delays for the time lengths of four sub-frames and takes two sub-frames as a time domain unit to preform transmission of uplink data. This clearly shows that a timing of a scheduled transmission is adjusted.  Further, Hwang teaches controlling timing for an uplink synchronous transmission according to a timing renewal value. The timing renewal value means that the timing is slow and that the subsequent timing should be advanced.

On pages 15-17
iii) Dependent claims 4, 5, 17 and 18
claims 4 and 17, Appellant argues that “Tang and Hwang fails to disclose a timing parameter that is based on numerology where this timing parameter includes a maximum adjustment amount of one adjustment step based on a subcarrier spacing as generic descriptions of subcarrier intervals, subcarriers in a PRB, OFDM symbols, etc. simply does not teach the features of Claims 4 and 17.”
Examiner respectfully disagrees. As stated above, Tang discloses that the first terminal determines a time length corresponding to a transmission time unit in a basic numerology that includes the sub-carrier interval (sub-carrier interval refers to a frequency interval between adjacent sub-carriers) such as 15 KHz and 60 KHz. For example (Fig. 5, steps 502, 504 and 505), Tang discloses that the network device/first terminal determines that time length of one sub-frame according to the length of an OFDM symbol in the basic numerology adapted for data transmission; and appoints timing for uplink data scheduling. Upon the reception of scheduling signaling of the first device, the second device delays for the time lengths of four sub-frames. 

Claims 5 and 18, Appellant argues that “Tang and Hwang fails to disclose wherein the at least the first timing adjustment parameter includes a frequency of a timing adjustment based on a carrier frequency of the uplink transmission.”  Examiner respectful disagrees. As stated above Tang discloses that the first terminal determines a time length corresponding to a transmission time unit in a basic numerology that includes the sub-carrier interval (sub-carrier interval refers to a frequency interval between adjacent sub-carriers) such as 15 KHz and 60 KHz.

Examiner also notes that similar arguments were presented regarding claims 9, 12, 22, 25 and 40 on pages 17-18. The reason set forth above with respect claims 1, 14, 28 and 35 applied to claims 9, 12, 22, 25 and 40.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        November 10, 2021

Conferees:
/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467                                                                                                                                                                                                        

/EUNSOOK CHOI/     Primary Examiner, Art Unit 2467      

                                                                                                                                                                                             

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.